Citation Nr: 0728383	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

In September 2004, the veteran testified at an RO hearing.  
The hearing transcript is associated with the claims folder 
and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for residuals of a cold 
injury that he contends are related to his service.  He 
indicates that his feet were frostbitten during temporary 
duty in Korea and while participating in a training exercise 
at his duty station in Germany.

The veteran states that he received treatment in service for 
frostbite on his feet.  With the exception of his separation 
examination, his service medical records are unavailable, and 
likely were destroyed by the fire at the National Personnel 
Records Center (NPRC).  Repeated attempts to obtain 
alternative records have been unsuccessful.  However, the 
veteran also claims to have been hospitalized on two 
occasions in service and there has been no attempt to search 
for the actual hospital records.  

A November 2002 opinion by a private physician notes that the 
veteran suffers from "[p]eripheral vascular disease of the 
lower extremities which may be related to and/or aggravated 
by his history of frost bitten feet during many days of 
exposure to sub-zero temperatures during the Korean 
conflict."  The opinion does not discuss the veteran's 
separation examination or any other reason why the physician 
has found a connection.  Therefore, an opinion as to the 
etiology of the current disorder should be sought.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) have been interpreted to apply to all 
aspects of service connection claims, to include the initial 
disability rating and effective date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:


1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include the 
rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant 
will be assigned.  Ask also that he submit 
any evidence in his possession that has not 
been previously submitted that pertains to 
his claim. 

2.  An appropriate official at the RO should 
attempt to obtain records from the veteran's 
December 1954-January 1955 admission at the 
Chunchon Korea field hospital, when he was 
attached to the 187 Airborne Battle Group, 
Intelligence Section, and the January 1956 
admission at the Hohenfels Germany hospital, 
when he was attached to the 9th Infantry 
Division.  Any records obtained should be 
associated with the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the etiology of any 
peripheral vascular disease or peripheral 
neuropathy of the lower extremities.  All 
testing deemed necessary should be conducted 
and the results reported in detail.  Based 
on a review of the claims file, to include 
the veteran's July 1957 separation 
examination and the November 2002 private 
medical opinion, the examiner is asked to 
render an opinion as to whether there is a 
50 percent probability or greater that any 
current vascular disorder is related to an 
in-service cold injury.  A rationale for any 
opinion rendered is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case, to include the packet of information 
received by the Board in March 2007.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

